IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-545-CV


IN THE MATTER OF E. M. W. JR.,

	APPELLANT


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-12,321, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING

 


PER CURIAM
	This is a dismissal for want of prosecution.
	The trial court rendered the order underlying this appeal on September 21, 1992. 
Appellant did not file a motion for new trial.  The record in the above cause was due to be filed
in this Court on November 20, 1992.  Tex. R. App. P. 54(a).  Appellant filed an untimely motion
for extension of time to file the transcript on December 11, 1992.  Tex. R. App. P. 54(c).  
	If the appellant fails to file either the transcript or the statement of facts within the
prescribed time, the appellate court may dismiss the appeal for want of prosecution.  Tex. R. App.
P. 54(a).  Appellant has not filed the transcript.  Accordingly, we dismiss this appeal for want of
prosecution.  See Veale v. Rose, 688 S.W.2d 600 (Tex. App.--Corpus Christi 1984, writ ref'd
n.r.e.).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed for Want of Prosecution
Filed:  April 21, 1993
[Do Not Publish]